DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 26-46 are pending in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28, 30, 32-33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2017/0086216 A1) in view of Chuang (US 2018/0176785 A1).
  
(see Fig. 11 apparatus #1002 including processor #1104 per paragraph [0107]) configured to:
identify a first grouping of terminal devices and a second grouping of terminal devices based on reporting information that indicates terminal device positions (for identifying groupings of terminal devices based on position or location see Fig. 7 groups 0-3 where a first grouping can be group 0 and a second grouping can be group 3, and paragraph [0078], “In some examples, the location-based resource allocation scheme may include one or more of the following… Second, users may be divided into groups based on location. (For example, the groupings discussed below with respect to FIG. 7 are based on location.)”; and see paragraph [0079], “Proximal UEs may belong to the same group”; and for reporting information that indicates positions see paragraph [0079], “By using location groupings, location-based resource allocation may be achieved. The location information used to determine the groupings based on location may be obtained from sources like GPS, which may be readily available in connected cars”);
select first radio resources and second radio resources; and assign the first radio resources to the first grouping and assign the second radio resources to the second grouping (see mapping user groups to resource groups in paragraph [0078], “First, all time-frequency resources may be partitioned into different resource groups… Additionally, the mapping from user group to resource group may be determined statically or configured dynamically”; and for assigning language specifically see paragraph [0089] where the groups of resource are for UEs in respective user groups).
Although Patil teaches selecting first radio resources and second radio resources and mapping them dynamically as shown above, Patil does not disclose the selecting is based on a distance between the first grouping and the second grouping, so that a separation of the first and second radio resources in frequency and/or time decreases as the distance between the first grouping and the second grouping decreases.
(See Fig. 4A where the coverage area 400 is divided into 9 geographic zones 401 to 409 whose zone IDs are 1 to 9 per paragraph [0032], where a first grouping of terminal devices can be interpreted as the terminals in one geographic zone such as zone 1 and the second grouping of terminal devices can be interpreted as the terminals in another geographic zone such as zone 9 where the geographic zones are based on the reported geographic location of the terminals per paragraphs [0035-0036]; and see Fig. 4A where terminals in Zone 1 and terminals in Zone 9 that are more distant from each other geographically use resource pools 1 and 9 respectively that are more separated, and where terminals in Zone 1 and terminals in Zone 2 that are less distant from each other geographically use resource pools 1 and 2 respectively that are less separated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Patil which teaches selecting first radio resources and second radio resources and mapping them dynamically to further include wherein the selecting is based on a distance between the first grouping and the second grouping, so that a separation of the first and second radio resources in frequency and/or time decreases as the distance between the first grouping and the second grouping decreases such as taught by Chuang in order that “In this way, the V2X messages transmitted by the adjacent zone are not in direct conflict with the V2X messages generated locally, thereby reducing the near-far problems” (see paragraph [0005]).

In regards to claim 27, the modified Patil teaches the apparatus of claim 26, wherein the apparatus is a terminal device (vehicle UE can implement method of grouping and partitioning in Fig. 9 instead of eNB or network, see paragraph [0102], “In another example, a network may configure the mapping of the vehicle UE groups dynamically. Examples described with respect to FIG. 9 have been described using an eNB. It will be understood that other devices, including vehicle UEs may implement the method of FIG. 9. For example, vehicle UEs may collectively implement the method of FIG. 9. In other examples, individual devices such as vehicle UEs may implement the method of FIG. 9”) belonging to the first grouping, wherein the one or more processors are further configured to transmit data on the first radio resources, to a terminal device of the second grouping (see claim 26 where UEs in first group use first radio resources to transmit data as also disclosed in paragraph [0111], “The first UE vehicle group may use the first resource group”, which is to prevent the “near-far” effect for a receiving terminal that is far away or in another group such as the second group, see paragraph [0059], “Near-far effects, which may be a problem with communications systems, occurs when signals from vehicles that are nearby overpower signals from vehicles that are far away. One or more of these issues may be addressed using listen-before-schedule (LBS)/listen-before-talk (LBT) or location-based-resource allocation, as described herein”).

In regards to claim 28, the modified Patil teaches the apparatus of claim 27, wherein the one or more processors are further configured to receive data on the second radio resources, from another terminal device of the second grouping (see claim 26 where UEs in the second group use second radio resources to transmit data as also disclosed in paragraph [0111], “The second UE vehicle group may use the second resource group”, which is to prevent the “near-far” effect for a receiving terminal that is far away or in another group such as the first group, see paragraph [0059], “Near-far effects, which may be a problem with communications systems, occurs when signals from vehicles that are nearby overpower signals from vehicles that are far away. One or more of these issues may be addressed using listen-before-schedule (LBS)/listen-before-talk (LBT) or location-based-resource allocation, as described herein”).

In regards to claim 30, the modified Patil teaches the apparatus of claim 26, wherein the separation of the selected first and second radio resources is a separation in time (see [Patil] paragraph [0038], “For example, an eNB 102 may partition time-frequency resources into different resource groups. The resource groups may be partitioned in the time domain”; and see [Chuang] Fig. 4A resource groups mapped to resource blocks relating to time and frequency per paragraph [0067]).

In regards to claim 32, the modified Patil teaches the apparatus of claim 26, wherein the one or more processors are further configured to:
receive the reporting information periodically from terminal devices including the terminal devices of the first grouping and the terminal devices of the second grouping (see claim 26 [Patil] paragraph [0079]; and see [Chuang] paragraphs [0035-0036], “In step S510 of FIG. 5, the geographic location information comprises at least one of the following: geographic locations and current geographic zones reported by a plurality of UEs in the coverage zone” and paragraph [0039], “In one embodiment, the base station may receive information reported by the UEs according to a preset period to dynamically update the geographic location information” which can be also be implemented by UE per paragraph [0102]); and 
transmit first control signaling, to the terminal devices of the first grouping, that specifies the first radio resources (see receive assignment in paragraph [0089], “In an example the at least one processor is configured to receive information indicating a group of time-frequency resources assigned to the UE of the different time-frequency resource groups”); and
transmitting second control signaling, to the terminal devices of the second grouping, that specifies the second radio resources (see claim 26 and paragraph [0089] where the groups of resource are for UEs in respective user groups).

In regards to claim 33, the modified Patil teaches the apparatus of claim 26, further comprising:
a radio transceiver coupled to the one or more processors; and one or more antennas coupled to the radio transceiver (see Fig. 11 apparatus #1002 including processor #1104 coupled to transceiver #1110 and antenna #1120 per paragraphs [0107-0108]).

In regards to claim 35, the modified Patil teaches the apparatus of claim 26, wherein the one or more processors are further configured to:
create a third grouping including a particular terminal device in response to determining that a distance between the particular terminal device is greater than a predetermined distance from the terminal devices of the first grouping and the terminal devices of the second grouping (see Fig. 7 groups 0-3 and dividing into groups based on distance threshold in paragraph [0110], “The means for dividing vehicle UEs into vehicle UE groups based on location may have or may determine a threshold distance that defines locations that are considered "close" together or that defines areas for UE groups. The means for dividing vehicle UEs into vehicle UE groups based on location may add vehicles to a group that are "close" together based on the threshold or within areas that define the UE groups”).

In regards to claims 36-37, they are rejected for the same reasoning as claims 26-27 respectively as they are analogous in scope.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Chuang, and further in view of Davenport (US 2018/0098193 A1).

(see paragraph [0110], “The means for dividing vehicle UEs into vehicle UE groups based on location may have or may determine a threshold distance that defines locations that are considered "close" together or that defines areas for UE groups. The means for dividing vehicle UEs into vehicle UE groups based on location may add vehicles to a group that are "close" together based on the threshold or within areas that define the UE groups”).
Patil does not disclose wherein the distance is determined based on a closest distance of terminal devices between the first and second groupings.
Davenport teaches wherein distance is determined based on a closest distance of terminal devices between a first and second groupings (see groupings that may be labeled as nearest pair paragraph [0039], “The server 140 may be configured to store state, proximity or affinity data in the database 150, for example, by upload from one or more computing devices 110 over network 160. Stored state information which is generally RSSI values or information derived from or associated with RSSI values including but not limited to: sequence numbers; proximity or affinity expressed numerically; the level of proximity or affinity quantized into states like near, close, or far; changes in the proximity or affinity which might be labelled motion, fast motion, retreating or advancing; groupings and sets such as those that might be labeled " nearest pair", or "nearest three", or "most distant from group"; vectors, arrays, charts or any other groupings or combinations of the above; and filtered or otherwise algorithmically obtained combinations of the above over time and space”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Patil which teaches determining the distance between the first grouping and the second grouping to further include wherein the distance is determined based on a closest distance of terminal devices such as taught by Davenport in order that “RSSI values observed .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Chuang, and further in view of Chae et al. (US 2018/0115970 A1).

In regards to claim 31, the modified Patil teaches the apparatus of claim 26, including the separation of the selected first and second radio resources (see claims 26 and 30; and also see time and frequency RBs in [Chuang] Fig. 4A where resource groups mapped to resource blocks relating to time and frequency per paragraph [0067]).
Patil does not explicitly disclose wherein the separation of the selected first and second radio resources is a separation in time and frequency.
Chae teaches wherein a separation of a selected first and second radio resources is a separation in time and frequency (see [Chae] paragraph [0104], “If the number of resource pools per direction is 1, as shown in FIG. 10, UEs having the same movement direction (that is, UEs traveling in the same direction) may use the same resource (resource pool A) and UEs traveling in a different direction may use a different resource pool B. Although the resource pools are divided on a time axis in the example of FIG. 10, this is merely an example and the resource pools may be divided on a frequency axis or a time-frequency axis”).
It would have been obvious to one of ordinary skill in the art before the effective flining date to create the invention of the modified Patil which teaches the separation of the selected first and second radio resources to further include being separated in time and frequency such as taught by Chae in order that “According to the present invention, since a resource region is divided according to the traveling direction or mobility of a UE, it is possible to reduce ICI” (see paragraph [0021]).

Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Chuang, and further in view of Novlan et al. (US 2016/0295624 A1).

In regards to claim 34, the modified Patil teaches the apparatus of claim 26, wherein the apparatus is deployed as part of a network access node, wherein the terminal devices of the first grouping and the terminal devices of the second grouping are associated with the network access node (eNB or network can implement method of grouping and partitioning in Fig. 9, see paragraph [0102], “In another example, a network may configure the mapping of the vehicle UE groups dynamically. Examples described with respect to FIG. 9 have been described using an eNB. It will be understood that other devices, including vehicle UEs may implement the method of FIG. 9. For example, vehicle UEs may collectively implement the method of FIG. 9. In other examples, individual devices such as vehicle UEs may implement the method of FIG. 9”), wherein the terminal devices of the first grouping and the terminal devices of the second grouping are vehicle-based terminal devices (see paragraph [0011], “The apparatus is configured to divide vehicle UEs into vehicle UE groups based on vehicle UE location and to map the vehicle UE groups to the resource groups”).
Although Patil discloses vehicle based terminal devices, Patil does not disclose the vehicle based terminal devices are configured for autonomous driving.
Novlan teaches a similar vehicular communication system wherein information collected by vehicles can be used to provide services such as autonomous driving (see paragraph [0075], “The vehicular communication, referred to as vehicle-to-everything (V2X), contains vehicle-to-vehicle (V2V) communications, vehicle-to-infrastructure (V2I) communications, and vehicle-to-pedestrian (V2P) communications. The V2X communication can use "co-operative awareness" to provide more intelligent services for end-users. This means that transport entities, such as vehicles, roadside infrastructure, and pedestrians, can collect knowledge of their local environments (such as information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Patil which teaches terminal devices of the groupings are vehicle based terminal devices to further include where the vehicle based terminal devices are configured for autonomous driving such as taught by Novlan in order that “This means that transport entities, such as vehicles, roadside infrastructure, and pedestrians, can collect knowledge of their local environments (such as information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving” (see paragraph [0075]).

In regards to claim 38, the modified Patil teaches the method of claim 36, further comprising:
receiving the reporting information (see claim 36 [Patil] paragraph [0079]; and see [Chuang] paragraphs [0035-0036], “In step S510 of FIG. 5, the geographic location information comprises at least one of the following: geographic locations and current geographic zones reported by a plurality of UEs in the coverage zone” and paragraph [0039], “In one embodiment, the base station may receive information reported by the UEs according to a preset period to dynamically update the geographic location information” which can be also be implemented by UE per paragraph [0102]); and
transmitting first control signaling, to other terminal devices of the first grouping, that specifies the first radio resources (see receive assignment in paragraph [0089], “In an example the at least one processor is configured to receive information indicating a group of time-frequency resources assigned to the UE of the different time-frequency resource groups”); and
(see claim 36 and paragraph [0089] where the groups of resource are for UEs in respective user groups).
Patil does not disclose transmitting a request for the reporting information; and receiving the reporting information after having transmitted the request.
Novlan teaches transmitting a request for the reporting information; and receiving the reporting information after having transmitted the request (See [Novlan] paragraph [0140], “For example a DL or PC5 control message may trigger a geographical information update message to be transmitted by the vehicle to the network or one or more vehicles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Patil which teaches receiving reporting information to further include transmitting a request for the reporting information and receiving a response after the request such as taught by Novlan in order that “The geographical information may be present in every transmission or may be associated with only a subset of transmissions based on a periodic or aperiodic indication” (see paragraph [0140]).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Chuang, and further in view of Chae et al., and further in view of Novlan et al..

In regards to claim 39, the modified Patil teaches the method of claim 36, wherein the terminal devices of the first grouping and the terminal devices of the second grouping are vehicle-based terminal devices (see claim 36 and paragraph [0011], “The apparatus is configured to divide vehicle UEs into vehicle UE groups based on vehicle UE location and to map the vehicle UE groups to the resource groups”).

Chae teaches wherein the separation in time and/or frequency is a separation in time and frequency (see [Chae] paragraph [0104], “If the number of resource pools per direction is 1, as shown in FIG. 10, UEs having the same movement direction (that is, UEs traveling in the same direction) may use the same resource (resource pool A) and UEs traveling in a different direction may use a different resource pool B. Although the resource pools are divided on a time axis in the example of FIG. 10, this is merely an example and the resource pools may be divided on a frequency axis or a time-frequency axis”).
It would have been obvious to one of ordinary skill in the art before the effective flining date to create the invention of the modified Patil which teaches the separation of the selected first and second radio resources to further include being separated in time and frequency such as taught by Chae in order that “According to the present invention, since a resource region is divided according to the traveling direction or mobility of a UE, it is possible to reduce ICI” (see paragraph [0021]).
Although Patil discloses vehicle based terminal devices, Patil does not disclose the vehicle based terminal devices are configured for autonomous driving.
Novlan teaches a similar vehicular communication system wherein information collected by vehicles can be used to provide services such as autonomous driving (see paragraph [0075], “The vehicular communication, referred to as vehicle-to-everything (V2X), contains vehicle-to-vehicle (V2V) communications, vehicle-to-infrastructure (V2I) communications, and vehicle-to-pedestrian (V2P) communications. The V2X communication can use "co-operative awareness" to provide more intelligent services for end-users. This means that transport entities, such as vehicles, roadside infrastructure, and pedestrians, can collect knowledge of their local environments (such as information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Patil which teaches terminal devices of the groupings are vehicle based terminal devices to further include where the vehicle based terminal devices are configured for autonomous driving such as taught by Novlan in order that “This means that transport entities, such as vehicles, roadside infrastructure, and pedestrians, can collect knowledge of their local environments (such as information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving” (see paragraph [0075]).

Claims 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Novlan et al..

In regards to claim 40, Patil teaches an apparatus comprising: one or more processors configured to:
receive reporting information from a plurality of terminal devices (obtains location information of UEs per paragraph [0079], “By using location groupings, location-based resource allocation may be achieved. The location information used to determine the groupings based on location may be obtained from sources like GPS, which may be readily available in connected cars”);
identify a first and a second of the terminal devices of said plurality as a first grouping; and identify a third and a fourth of the terminal devices of said plurality as a second grouping (identifying groupings of terminal devices is based on position or location, see Fig. 7 groups 0-3 where a first grouping can be group 0 including a first and second UE and a second grouping can be group 3 including a third and fourth UE as shown, and see paragraph [0078], “In some examples, the location-based resource allocation scheme may include one or more of the following… Second, users may be divided into groups based on location. (For example, the groupings discussed below with respect to FIG. 7 are based on location.)”; and see paragraph [0079], “Proximal UEs may belong to the same group”).
Although Patil teaches grouping the terminal devices based on location obtained from sources like GPS as shown above, Patil does not disclose wherein the reporting information includes received signals strengths between the terminal devices of said plurality; identifying the first grouping in response to determining at least that a received signal strength between the first and second terminal devices is greater than a predefined signal strength threshold; identifying the second grouping in response to determining at least that a received signal strength between the third and fourth terminal devices is greater than the predefined signal strength threshold.
Novlan teaches wherein the reporting information includes received signals strengths between the terminal devices of said plurality ([Novlan] discloses performing association of devices based on received signal strength threshold or GPS, see paragraph [0103], “In another example, an association may be performed based upon a received signal strength threshold with one or more communication channels or signals. In such example, one or more communication channels and signals include primary D2D synchronization signal (PD2DSS), a primary D2D shared channel (PD2DSCH), SA, or sidelink data and RS or new V2V control and data channels. In yet another example, the association may be determined based on device discovery using a physical discovery signal message (such as LTE-D2D discovery, direct short range communication (DSRC), or a new device discovery protocol) or based on a broadcast or exchange of absolute or relative location information (such as GNSS, code division GPS (CDGPS), cm-accurate mobile positioning system (CAMPS) etc.)”); 
(association for set or group of UEs, see paragraph [0103], “In some embodiments of V2V association, a V2V UE determines a set of V2V UEs from which to send and receive control and data messages… an association may be performed based upon a received signal strength threshold with one or more communication channels or signals”); 
identifying the second grouping in response to determining at least that a received signal strength between the third and fourth terminal devices is greater than the predefined signal strength threshold (see paragraph [0103] above for performing association for set or group of UEs based on signal strength threshold, where the can be a plurality of associated sets as described in paragraph [0104], “For example a group of vehicles associated as a `platoon` that are in close proximity and sharing a similar trajectory may perform association more frequently than a group of stationary or slow-moving vehicles. In yet another example, the association may be between UEs traveling in the same lane or with the same trajectory. However vehicles with an opposite or perpendicular trajectory may be excluded from association or associated with a different set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Patil which teaches grouping UEs into a plurality of groups based on received reporting  information including location such as GPS to further include where the reporting information includes received signal strengths and the association into sets may be performed based on a received signal strengths threshold or via GPS such as taught by Novlan in order that “V2X communication can be used to implement several types of services that are complementary to a primary communication network or to provide new services based on a flexibility of a network topology. V2X can support unicasting, broadcasting, or group/multicasting as potential means for V2V communication where 

In regards to claim 41, the modified Patil teaches the apparatus of claim 40, wherein the one or more processors are further configured to:
create a third grouping including a fifth of the terminal devices in response to determining that, for each of the terminal devices of said plurality other than the fifth terminal device, the received signal strength between the fifth terminal device and the other terminal device is less than the predetermined signal strength threshold (see claim 40 and [Patil] Fig. 7 where third grouping can be group 1 based on different location than group 0 or group 3; and for determining the location based on received signal strength threshold and performing association to set or groups of UEs see [Novlan] paragraph [0103], “In some embodiments of V2V association, a V2V UE determines a set of V2V UEs from which to send and receive control and data messages… an association may be performed based upon a received signal strength threshold with one or more communication channels or signals”).

In regards to claim 42, the modified Patil teaches the apparatus of claim 40, wherein the one or more processors are further configured to:
select radio resources for respective groupings of terminal devices, based on estimated distances between the groupings, wherein the groupings include the first grouping and second grouping; and assign the radio resources to the respective groupings (see mapping user groups to resource groups in paragraph [0078], “First, all time-frequency resources may be partitioned into different resource groups… Additionally, the mapping from user group to resource group may be determined statically or configured dynamically”; and for assigning language specifically see paragraph [0089] where the groups of resource are for UEs in respective user groups; where the user groups are based on estimated distances per paragraph [0110], “The means for dividing vehicle UEs into vehicle UE groups based on location may have or may determine a threshold distance that defines locations that are considered "close" together or that defines areas for UE groups. The means for dividing vehicle UEs into vehicle UE groups based on location may add vehicles to a group that are "close" together based on the threshold or within areas that define the UE groups”).

In regards to claim 43, the modified Patil teaches the apparatus of claim 40, wherein the apparatus is part of the third terminal device of the second grouping, wherein the one or more processors are further configured to:
transmit data to the first terminal device of the first grouping, wherein the data is transmitted on the radio resources selected for the second grouping (UEs in the second group use second radio resources to transmit data, see paragraph [0111], “The second UE vehicle group may use the second resource group”, which is to prevent the “near-far” effect for a receiving terminal that is far away or in another group such as the first group, see paragraph [0059], “Near-far effects, which may be a problem with communications systems, occurs when signals from vehicles that are nearby overpower signals from vehicles that are far away. One or more of these issues may be addressed using listen-before-schedule (LBS)/listen-before-talk (LBT) or location-based-resource allocation, as described herein”).

In regards to claim 44, the modified Patil teaches the apparatus of claim 40, wherein the plurality of terminal devices are associated with a network access node (see paragraph [0038], “In certain other aspects, the eNB 102 may be configured to map UE groups to resource groups (199). For example, an eNB 102 may partition time-frequency resources into different resource groups. The resource groups may be partitioned in the time domain. The eNB 102 may divide UEs 104 (which may be in vehicles) into vehicle UE groups based on vehicle location. The eNB 102 may map the vehicle UE groups to the resource groups”).

In regards to claim 45, the modified Patil teaches the apparatus of claim 40, wherein the terminal devices of said plurality of vehicle-based devices distributed along a linear path (see Fig. 7 #702 “Highway” with #704 “lanes”, and paragraph [0080], “FIG. 7 is a diagram 700 that illustrates an example highway 702 with, for example, six lanes 704 in total. All users (e.g., in vehicles 710) may be divided into four groups, e.g., GROUP 0, GROUP 1, GROUP 2, GROUP 3, according to their locations”)  .

In regards to claim 46, the modified Patil teaches the apparatus of claim 40, further comprising:
a radio transceiver coupled to the one or more processors; and one or more antennas coupled to the radio transceiver (see Fig. 11 apparatus #1002 including processor #1104 coupled to transceiver #1110 and antenna #1120 per paragraphs [0107-0108]).

Response to Arguments
Applicant’s arguments filed on January 17, 2022 have been fully considered but they are not persuasive.

On page 8 of the remarks, Applicant argues “This union of features is never suggested by any of the cited references or by any combination of the cited references.  While Chuang discloses an assignment of ‘geographic zones’ of a ‘coverage area’ to ‘resource pools’ (paragraph 32 and Figure 4A), note that Chuang’s assignment is predetermined, based on ‘geographical regions’.  (See also paragraph 33 and Figure 4B.)  Thus, Chuang’s assignment does not allow an apparatus to ‘select first radio resources and second radio resources based on a distance between’ a first grouping of terminal devices and a second grouping of terminal devices, as claimed.  Therefore, Chuang’s assignment is not relevant to the claimed ‘selecting’.”
The Examiner respectfully disagrees.  Chuang’s assignment of the resource pools to the various geographical regions is not “predetermined”, as asserted by the Applicant.  In [0032], Chuang discloses that the base station performs a step of allocating the resources to the corresponding geographic zones 401-409 (“The base station further allocates the resource blocks 1 to 100 to the resource pools 1 to 9 corresponding to the geographic zones 401 to 409 in advance”).  Thus, the “selecting” is performed when the base station allocates the resources to the first group (e.g., terminals in zone 401) and the second group (e.g., terminals in zone 409).  Furthermore, the selecting is based on a distance between the groups.  Fig. 4A shows the geographical zones represented in a 2-D space (See [0031]).  As the distance between the zones/groups decreases, the separation of the resources also decreases.  For example, zones 401 and 409 are geographically further from each other than zones 401 and 402.  Accordingly, RBs 1-11 and 89-100 (corresponding to zones 401 and 409) are further apart than RBs 1-11 and 12-22 (corresponding to zones 401 and 402).

On page 9 of the remarks, Applicant argues “This union of features is never suggested by any of the cited references or by any combination of the cited references.  While Novlan discloses that a ‘V2V UE’ may determine ‘a set of V2V UEs from which to send and receive’ (paragraphs 103-104), note that Novlan’s V2V UE determines only a single set of UEs, for its own use.  Novlan never suggests a single ‘apparatus’ that identifies both ‘a first grouping’ and ‘a second grouping’ of terminal devices, as claimed.”
The Examiner respectfully disagrees.  Patil teaches “identifying a first and a second of the terminal devices of said plurality as a first grouping” and “identifying a third and a fourth of the terminal devices of said plurality as a second grouping.”  As shown in Fig. 7, a plurality of vehicles 710 (terminal devices) are shown.  Specific ones of the terminals 710 are identified as being part of first and second groupings (See [0080]).  For example, two of the terminals in group 0 are considered to be identified as the “first and a second of the terminal devices of said plurality as a first grouping” and two of the terminals in group 1 are considered to be identified as the “identifying a third and a fourth of the terminal devices of said plurality as a second grouping”.

On page 9 of the remarks, Applicant argues “While Novlan discloses that a UE 116 may ‘measure power received from [] at least one second UE’ (paragraph 67), note that Novlan never suggests the notion of receiving ‘signal strengths’ from other UEs.  This feature is likewise lacking in Patil and the other cited references.  Therefore, claim 40 and its dependents are patentably distinguished over the cited references at least for the reasons given above.”
The Examiner respectfully disagrees.  Claim 40 uses the terminology “received signal strength”.  According to the broadest reasonable interpretation, a received signal strength includes measuring the strength/power of a received signal.  Thus, when Novlan discloses a first UE measuring the power of a signal received from a second UE, a “received signal strength” is being determined.  Novlan further teaches that the measured power (signal strength) metrics are reported to an eNB to adapt transmission parameters such as time/frequency resource allocation (“range/received power metric(s) may be reported to an eNB (such as managing entity) or UE-type road side unit (RSU) for adapting transmission parameters (such as Tx power, MCS, time/frequency allocation and repetition number) in a V2V radio resource management (RRM) message report” – See [0118]).  Thus, the combined teachings of Patil and Novlan teach that the eNB/apparatus configures the UEs into groups with corresponding resources based on the measurement values of “received signal strength” that are reported to the eNB by the UEs.

On page 10 of the remarks, Applicant argues “With respect to the underlined feature, the Office Action refers to Novlan’s disclosure that ‘near- far effects’ occur when ‘signals from vehicles that are nearby overpower signals from vehicles that are far away’ (paragraph 59).  However, note that Novlan’s solution to the near-far effects is to eliminate the possibility of V2V communication with far way UEs by limiting V2V communication with within localized groups. For example, see paragraph 111, which teaches that:
‘The first UE vehicle group may use the first resource group’; and
‘The second UE vehicle group may use the second resource group.’
Novlan never suggests communication between ‘UE vehicle groups’.  Thus, dependent claim 27 is patentably distinguished over the cited references at least for the reasons given above.”
The Examiner respectfully disagrees.  Examiner notes that the Patil reference was relied upon with respect to the rejection of Claim 27.  Fig. 7 of Patil shows how even-numbered groups (group 0 and 2) are assigned to even-numbered subframes, while odd-numbered groups (group 1 and 3) are assigned to odd-numbered subframes.  Patil suggests that a signal transmitted by a first terminal in a first group using first resources (e.g., a UE in group 0 transmits on subframe 706) will reach a second terminal in a second group (e.g., a UE in group 1 which neighbors group 0 geographically).  However, since the second terminal (UE in group 1) does not use the first resources (even-numbered subframes), interference does not occur.  See [0083] of Patil.  Thus, the first terminal transmits data on the first resources to a terminal in the second group.

On page 10 of the remarks, Applicant argues “Regarding this feature, the Office Action points to the Patil’s mechanism for determining that UEs are sufficiently ‘close together’ to constitute a ‘UE group’.  (See paragraph 110.)  However, note that the claimed ‘distance’ is a distance between a first grouping and a second grouping.  Patil never suggests such a distance.  Furthermore, regarding the claimed ‘closest distance’, the Office Action refers to Davenport, which teaches that:
Stored state information … includ[es] … groupings and sets such as those that might be labeled ‘nearest pair’, or ‘nearest three’, or ‘most distant from group’ ….
(See paragraph 39.) Note the ‘nearest pair’ is given as an example of a ‘grouping’ of transceivers.  Thus, according to Davenport, the ‘nearest pair’ is pair of transceivers that constitute a single group, not a pair of ‘groupings’. Thus, Davenport’s ‘nearest pair’ has nothing to do with the claimed ‘closest distance’ of terminal devices between the first and second groupings.  Thus, claim 29 is patentably distinguished over the cited references at least for the reasons given above.”
The Examiner respectfully disagrees.  Davenport’s disclosure generally relates to the use of a nearest pair parameter to establish an affinity/proximity.  This teaching, when combined with the teachings of Patil and Chuang, would suggest to one of ordinary skill that a proximity between groups can be established by determining the devices from each of the first and second group which are closest to each other.

On page 11 of the remarks, Applicant argues “This feature is never suggested in any of the cited references.  While Chae discloses the idea of dividing ‘resource pools’ on ‘a time-frequency axis’ (paragraph 104), note that Chae applies that idea only in the context of UE groups based on ‘movement direction’, not UE groups based on ‘location’.  (Indeed, the two groups illustrated in Chae Figure 10 have approximately the same location, being at the same position on opposite sides of a roadway.)  Thus, one of ordinary skill in the art would not be motivated to apply Chae’s division based on ‘time-frequency axis’ to the location-based ‘groups’ of Patil.  Furthermore, as noted above in connection with the parent claim (i.e., independent claim 26), Patil fails to the disclose the claimed principle of: selecting first radio resources and second radio resources … so that a separation of the first and second radio resources in frequency and/or time decreases as the distance between the first grouping and the second grouping decreases.  Chae likewise fails to disclose this principle.  Therefore, claim 31 is patentably distinguished over the cited references at least for the reasons given above.”
The Examiner respectfully disagrees.  Chae is relied upon to teach different groupings of UEs using different pools of resources, wherein the resource pools are divided on both a time axis and frequency axis, as disclosed in [0104].  Although Chae does not teach that the grouping is based on the UE’s location, this feature is shown in both Patil (Fig. 7) and Chuang (Fig. 4A).  Thus, the combined Patil and Chae teaches that UE’s are grouped into first and second groups based on their locations, wherein first and second resource pools that respectively correspond to the first and second groups are separated in both the time axis and the frequency axis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478